Citation Nr: 1502356	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-34 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for prostate cancer, due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1976, and from March 1979 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in September 2013.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Based on his credible assertion of serving in close proximity to the perimeter of Udorn Royal Thai Air Force Base from July 1973 to June 1974, and resolving all doubt in his favor, the Veteran is presumed to have been exposed to herbicides.  

2.  The Veteran's prostate cancer is presumed to be related to his exposure to herbicides while serving in Thailand.  


CONCLUSION OF LAW

Prostate cancer is presumed to be related to herbicide exposure resulting from active duty service in close proximity to the perimeter of Udorn Royal Thai Air Force Base.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, service connection may be established on a presumptive basis for certain disabilities resulting from exposure to herbicides.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the Veteran was not so exposed during that service.  38 C.F.R. §§ 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994).  Those diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e) (2014). 

While all Veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  That allows for presumptive service connection of the diseases associated with herbicide exposure.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR"). 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, that applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Facts and Analysis

The Veteran asserts that he was exposed to herbicides due to his service at Udorn Royal Thai Air Force Base from July 1973 to June 1974.  The Board notes that the AOJ has received information that the Joint Services Records Research Center (JSRRC) could not verify that the Veteran was exposed to herbicides because their research indicates that Udorn is not on the Department of Defense listing of herbicide spray areas and test sites outside the Republic of Vietnam.  However, as the presumption of exposure to herbicide agents has been expanded to include the perimeter of some air force bases, including Udorn, as discussed above, and the JSRRC's findings do not rise to the level of affirmative evidence that the Veteran was not exposed to herbicides, the Board must consider whether the Veteran's duties brought him in close proximity to the Udorn perimeter.  

The Veteran's MOS at this time was weapons systems officer and naval bombardier.  He asserts that he was in close proximity to the perimeter because of the location of living quarters, frequency of travel on the perimeter road, and because of the location of the flight line areas where he worked on planes.  The Veteran has submitted a map of Udorn Royal Thai Air Force Base where he identifies living quarters, the ground transport route, and aircraft operations.  In this map, the transportation route and aircraft operations identified by the Veteran are not near the perimeter.  However, the Veteran has also submitted a photograph of the airplane revetments where he inspected planes, and this photograph does show the revetments to be near the perimeter.  The Veteran has also submitted a statement from a fellow service member that explains that he and the Veteran worked 2-3 hours on the flight line each day to perform pre-flight checks on aircraft, which included being on the ground near the perimeter.  This service member also stated that they were transported along the perimeter roads, and that they were encouraged to exercise by running the perimeter roads.  

In his hearing testimony, the Veteran asserted that the sleeping quarters were near the perimeter, and that he saw others spraying on the perimeter as well as within the perimeter.  He also testified that the revetments where he inspected and performed preflight checks of the aircraft were 70-80 feet from the fence, and that he believes the herbicides used on the perimeter wafted into this area on the wind.    

The Board thus notes some contradictions in the record as to the proximity of the Veteran's route to the flight line, and the flight line itself, to the perimeter.  The Board notes that the labels on the map have been created by the Veteran, not an official source.  The Board finds that the photograph of record indicates that it is at least as likely as not that some of the aircraft the Veteran worked with were located in close proximity to the perimeter, as stated in the Veteran's hearing testimony.  The Board also notes that the Veteran and his fellow service member's reports of performing preflight inspections are consistent with the Veteran's MOS of weapons systems officer and naval bombardier.  In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise that the Veteran had regular duties in close proximity to the perimeter fence at Udorn Air Force Base, meaning that exposure to herbicides is presumed.  

The record contains a December 2010 private treatment record with an assessment of malignant neoplasm of the prostate gland.  The Veteran's claim was also received in December 2010.  The requirement for a current disability can also be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, the current diagnosis requirement is met.  As prostate cancer is one of the diseases for which a nexus can be presumed under 3.309(e), service connection is granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.309(e).  


ORDER

Entitlement to service connection for prostate cancer, due to exposure to herbicides, is granted.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


